Citation Nr: 1812500	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-23 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Army from March 1966 through March 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, declined to reopen the Veteran's claim of entitlement to service connection for hepatitis.  In April 2016, the Board reopened the Veteran's claim and remanded the issue to the RO for further development.  The claim is now again before the Board for appellate review.


FINDING OF FACT

The Veteran has not been diagnosed with hepatitis during the pendency of this appeal.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis have not been met.  38 U.S.C. 
§§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As previously discussed, the Board remanded the Veteran's claim for further development in April 2016.  Specifically, the Board instructed the Agency of Original Jurisdiction (AOJ) to obtain additional VA and private medical records and afford the Veteran a VA examination, then readjudicate the claim.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  VA obtained the additional VA medical records and documented attempts to obtain the requested private records.  The Veteran was afforded the requisite examination in August 2016.  His claims were then readjudicated in a September 2016 Supplemental Statement of the Case (SSOC).   

The Board finds that the August 2016 examination report sufficiently addresses the questions asked on remand and includes adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Board is satisfied with VA efforts to obtain the additional records.  After considering the prior remand and the development conducted, the Board finds that substantial compliance with the April 2016 has been accomplished. 

Otherwise, neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board may proceed with adjudicating the Veteran's claim without prejudice to him.

II.  Legal Analysis-Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In this case, the Veteran seeks entitlement to service connection for hepatitis, which he contends is related to his active military service.  Specifically, the Veteran states that while serving in Vietnam, he contracted hepatitis and was hospitalized for two weeks.  He reports that while hospitalized following a 1977 hunting accident, he was told by the attending physician that diagnostic testing revealed liver damage attributable to hepatitis.  He reports that liver damage was also revealed during hernia surgery at the VA hospital in Athens, Georgia in 2009.  In statements in support of his claim, the Veteran maintains that he regularly experiences the same symptoms he experienced when ill with hepatitis in Vietnam-namely, nausea, stomach pain, dizziness, and jaundice.  

The Veteran's service treatment records (STRs) are associated with the claims file and include a notation in March 1967 of "possible hepatitis."

The Veteran was afforded VA examinations in connection with his claim in September 1995 and August 2016.  The September 1995 examiner found the Veteran to be "objectively and functionally normal."  The examiner considered the Veteran's reports of experiencing symptoms of nausea, vomiting, abdominal pain, and cold sweat every two months, but concluded that such symptoms were unlikely related to in-service hepatitis.  The examiner stated, "hepatitis A would not give these symptoms on a chronic basis, and usually it does not leave any long-term sequelae."  Blood testing conducted in conjunction with the exam was negative for hepatitis.

The Veteran was afforded another VA examination in August 2016.  The Veteran reported a number of different symptoms, which he attributed to his prior hepatitis-mostly nausea, headaches, and sweats.  The Veteran also stated, "I have itching and I've heard that itching can be related to your liver.  And I have dizziness . . . .  And I can't sleep well."  Laboratory tests were negative for indications of hepatitis A, B, or C.  The Veteran was ultimately found to have no signs or symptoms of hepatitis or any other liver condition.  The examiner concluded that the Veteran did not have a current diagnosis of hepatitis that could be related to service, explaining that hepatitis A, in almost all cases, totally resolves without any residual sequelae.  Moreover, the infection does not remain "active" in the body and produces no changes to be monitored or measured years later.  The examiner further explained that hepatitis B and C are blood-borne illnesses spread by blood-to-blood transmission, and that both have a "chronic state" in which some but not all patients may become chronically ill with sequelae including an elevated liver function test and a swollen or cirrhotic liver.  The examiner cited the negative tests for hepatitis in the Veteran's record as conclusive evidence that the Veteran did not have hepatitis B or C in service, based on the time it takes for antibodies to the virus to become positive after exposure.  Additionally, the examiner stated that there is no objective evidence of liver inflammation to even suggest the current presence of hepatitis in generic form.

Additional medical evidence of record includes VA treatment records showing numerous negative hepatitis C screens, as well as diagnostic testing indicating possible fatty liver disease, but not hepatitis.

Overall, the Board finds that the competent and credible medical evidence of record shows that the Veteran has not had a current diagnosis of hepatitis during the period on appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence in this case does not show that the Veteran has a current disability, the Board finds that the Veteran is not entitled to service connection.

In reaching its decision, the Board has considered the Veteran's lay testimony connecting his symptoms of nausea, sweating, stomach pain, and jaundice to hepatitis contracted during active service in Vietnam.  The Board has also considered the numerous lay statements submitted by various family members, friends, and fellow Veterans concerning the Veteran's claimed hepatitis.  However, while it is true that lay persons are competent to report the circumstances surrounding an injury or disease, as well as symptoms and history of treatment; they are not competent to make medical conclusions, especially as to such complex issues as the nature and etiology of a disease like hepatitis.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board has also considered the article submitted by the Veteran in March 2017, which provides that many patients who become infected with hepatitis C will not have symptoms until the chronic infection leads to cirrhosis of the liver, which can occur more than 20 years after the onset of infection.  While 38 C.F.R. § 3.159  (a)(1) provides that medical treatise evidence can constitute competent medical evidence under certain circumstances, medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, the information provided by the Veteran is generic and does not relate specifically to the facts and circumstances surrounding his case in particular.  Consequently, this evidence holds less probative weight than the determinations of the VA examiners discussed above, who reviewed the evidence specific to this case and rendered opinions based on the entire record.  Moreover, the information concerns hepatitis C, for which the Veteran has consistently tested negative.  As previously stated, the existence of a current disability is the cornerstone of a claim for compensation.

Based on the foregoing, the Board finds that the evidence as a whole establishes that the Veteran has not had a diagnosis of hepatitis during the period on appeal, and therefore does not have a current disability for compensation purposes.  Therefore, entitlement to service connection for hepatitis is not warranted.







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for hepatitis is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


